Moss, J.
This is a motion by plaintiff wife for an order enjoining defendant husband from proceeding with the prosecution of his action for divorce instituted by him in the State of Nevada. The moving papers were served upon defendant’s attorneys who had previously appeared for him in the separation action commenced by plaintiff wherein temporary alimony and counsel fee had been awarded. Defendant has defaulted in his payments and is now in arrears. Defendant left the State of New York and went to Nevada where he started his action for divorce against plaintiff by publication. Defendant’s attorneys have appeared specially on this motion contending that this court has no jurisdiction as service upon the attorneys was improper since they no longer represented defendant. This position is not well taken. The motion is part of and incidental to the separation action and plaintiff having shown prima facie that defendant’s alleged residence in Nevada was a sham this court has jurisdiction over the defendant for the purpose of granting injunctive relief based upon the original service of the summons in the separation action. Where the husband has appeared generally in an action for separation brought against him in the courts of this State a notice of motion in which the wife seeks an order restraining the prosecution of a foreign divorce may properly be served upon the attorneys who appeared for him in the separation action (Garvin v. Garvin, 302 N. Y. 96). Accordingly, the motion is granted. Settle order on notice.